Citation Nr: 0605529	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from January 1978 
to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Fargo, 
North Dakota.  In that determination, the Fargo RO denied the 
issues of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  Several weeks later, the RO in Reno, Nevada notified 
the veteran of the decision.  


FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the claims on appeal.  

2.  The veteran has received diagnoses of PTSD.  

3.  The veteran did not engage in combat.  

4.  The veteran's claimed in-service stressors (that a 
"kid" died when the veteran's request for a postponement of 
maneuvers until leaking brake lines on vehicles could be 
repaired was denied; that a staff sergent died of heat 
stroke; and that a fellow NCO (noncommissioned officer) 
"blew his brains out;" and that the veteran was "nearly 
run over while sleeping" by a tank which had driven through 
his sleeping area, personally witnessed people die during 
weekly fire fights in the demilitarized zone, "was there" 
when 5 noncommissioned officers were shot and killed by 
friendly fire (from a fellow solder), and was once informed 
that several North Korean infiltrators had been killed by 
South Korean soldiers near his military unit's location) are 
not corroborated by supporting evidence.  

5.  The veteran's current service-connected disabilities 
include bronchial asthma (30%), residuals of a left shoulder 
injury (20%), right shoulder tendonitis with degenerative 
joint disease of the acromioclavicular joint (20%), cervical 
strain with arthritis (10%), lumbosacral strain (10%), 
bilateral knee strain (0%), and psoriasis (0%).  His combined 
service-connected rating is 70%.  

6.  The highest level of education attained by the veteran 
has been two years of college.  

7.  The veteran's non-service employment experience includes 
work as a construction worker from May 1990 to October 1990, 
a store manager from May 1991 to August 1996, and a computer 
programmer from March 1997 to April 2000.  

8.  The veteran's service-connected disabilities are not of 
such nature and extent as to prevent him from securing and 
retaining a substantially gainful occupation for which he is 
qualified.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. § 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).  

2.  The veteran is not unemployable as a result of his 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.15, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In an October 2004 letter in the present case, the RO 
informed the veteran of VA's duties to notify and to assist 
him in his claims for service connection for PTSD and for a 
TDIU.  This letter was furnished to the veteran after the 
RO's initial denial of these issues in April 2002.  However, 
the veteran was "provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires a remand to the RO.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the issues on appeal must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The October 2004 letter, along with the April 2002 rating 
action, the September 2003 statement of the case (SOC), and 
the February 2005 and July 2005 supplemental statements of 
the case (SSOC), informed the veteran of the type of evidence 
necessary to support the issues on appeal.  Also, these 
documents notified the veteran of the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denials of these claims.  

The October 2004 letter also notified the veteran that the RO 
would make reasonable efforts to help him obtain necessary 
evidence with regard to both of the issues on appeal but that 
he must provide enough information so that the agency could 
request the relevant records.  Also, the RO discussed the 
attempts already made to obtain relevant evidence.  In 
addition, the RO notified the veteran of his opportunity to 
submit "any other evidence or information that . . . [he 
thought would] support . . . [his] claim."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied with respect to the issues 
on appeal, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  
Importantly, however, the purpose of the VCAA is to notify 
the appellant of the elements pertinent to his or her claim.  
See, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the issues on 
appeal.  All relevant treatment records adequately identified 
by the veteran have been obtained and associated with his 
claims folder.  He has been accorded pertinent VA 
examination.  Accordingly, the Board finds that VA has 
satisfied its duties to notify and to assist the veteran in 
the development of the claims on appeal.  The Board will 
proceed, therefore, to adjudicate these issues based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


II.  Service Connection For PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  See also, Cohen v. Brown, 
10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See, 38 C.F.R. § 3.304(f) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke. . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

In the present case, relevant medical records reflect 
treatment for, and evaluation of, a psychiatric condition 
variously diagnosed as PTSD, depression, anxiety, a panic 
disorder, and a mood disorder between September 1997 and 
April 2005.  Despite the multiple diagnoses of PTSD, however, 
all of the criteria of 38 C.F.R. § 3.304(f) have not been 
met.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See, 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.  

In a statement received at the RO in October 1992 pursuant to 
a previous claim in the present case, the veteran asserted 
that, during his last three years of service, he served in a 
combat arms unit and that, for approximately half of that 
time, he "was in the field."  However, the veteran's 
service records do not indicate that the veteran engaged in 
combat or that he was awarded any decoration, medal, or badge 
indicative of involvement in combat.  As such, the veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressor(s), and his testimony must be 
corroborated by credible supporting evidence.  Cohen, supra.  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  

Thus, the primary issue in the present case is whether the 
veteran's reported in-service stressor can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented as well as the 
credibility of the evidence contained in the instant record.  

Throughout the appeal, the veteran has asserted that, in 
January 1989 while serving at the National Training Center in 
Fort Erwin, California, he and several other servicemen were 
"nearly run over while sleeping" by a tank which had driven 
through their sleeping area.  (A statement received at the RO 
in 2000 includes the names of three fellow servicemen who 
were involved, killed, or wounded in the incident.)  The 
veteran has also asserted that once, as an evaluator for the 
National Guard, he noticed that some of the vehicles had 
brake lines which were leaking and that, although he wanted 
to postpone maneuvers until the problem was fixed, he was 
"over-ridden."  The veteran has claimed that, as a result 
of this inaction, "some 19 year old kid died."  
Additionally, the veteran has referred to a "40 year old 
staff sergent that died of heat stroke . . . [and] a fellow 
NCO [that the veteran] . . . sat next to everyday . . . [who] 
blew his brains out."  Further, the veteran has maintained 
that, during his three year service in Korea, he personally 
witnessed people die during weekly fire fights in the 
demilitarized zone, "was there" when 5 noncommissioned 
officers were shot and killed by friendly fire (from a fellow 
solder) in 1982, and was informed one day in October 1979 
while stationed at Camp Humphries that several North Korean 
infiltrators had been killed by South Korean soldiers "just 
off" his location.  

Significantly, available service personnel do not provide any 
evidence supportive of the occurrence of the purported 
in-service stressors.  In fact, these documents illustrate 
that the veteran consistently received high evaluations 
throughout his military career.  No performance problems (or 
deficiencies), which may be indicative of the veteran's 
experience of stressful events, were noted.  The Enlisted 
Evaluation Report for the period from September 1981 to 
February 1982 (during the veteran's service in Korea) 
references his "superior . . . leadership abilities," 
"outstanding ability to handle Class I customers and 
subordinates," and utilization of "every opportunity and 
every available moment to train his subordinates."  The 
veteran was found to be "a remarkable non-commissioned 
officer whose dedication to the welfare of his troops and the 
mission was a valuable asset to the unit."  At the 
evaluation for the period from October 1985 to July 1986 
(when the veteran was stationed at an airbase in Seoul, 
Korea), the rater acknowledged that the veteran's "soldiers 
were motivated and always displayed a positive attitude."  
At one of the veteran's last evaluations, which was conducted 
pursuant to the June to November 1988 time period, the rater 
concluded that the veteran "set . . . the standard for 
others to follow."  

Available service medical records also do not provide any 
evidence supportive of the occurrence of the veteran's 
purported in-service stressors.  These documents reflect no 
episodes of psychiatric complaints or treatment.  

The RO has not attempted to verify the veteran's purported 
in-service stressors.  On numerous occasions during the 
current appeal, however, the RO asked the veteran to provide 
more specific information regarding his purported in-service 
stressors.  For instance, following receipt of the veteran's 
claim for service connection for PTSD in October 2000, the 
RO, in two letters dated in December 2000, asked the veteran 
to provide more specific information regarding his purported 
in-service stressful events.  The veteran submitted 
statements in which he noted the month and year in which he 
was almost run over by a tank while sleeping (as well as the 
names of fellow servicemen who were also involved) and the 
month and year in which he was informed of the killing of 
North Korean soldiers by South Korean soldiers near his 
unit's location.  At the January 2001 VA PTSD examination, 
the veteran simply stated that, during his three year service 
in Korea, he personally witnessed people die during weekly 
fire fights in the demilitarized zone and "was there" when 
5 noncommissioned officers were shot and killed by friendly 
fire (from a fellow solder) in 1982.  

Subsequently, the RO continued to ask the veteran to provide 
more specific information.  In the April 2002 appealed rating 
decision in which the RO denied service connection for PTSD, 
the agency informed the veteran of the need for "specific 
information as to . . . his unit assignment . . . [and] 
location and other detailed identifying information relative 
to the allege[d] . . . stressful events."  Several weeks 
later in May 2002, the RO notified the veteran of the denial 
of this service connection claim and provided him with a copy 
of the April 2002 rating action.  

According to a medical report subsequently received and 
associated with the claims folder, at a March 2002 VA 
psychiatric evaluation, the veteran asserted that, as an 
evaluator for the National Guard, he once noticed that some 
of the vehicles had leaking brake lines and that, although he 
wanted to postpone maneuvers until the problem was fixed, he 
was "over-ridden."  He claimed that, as a result of this 
inaction, "some 19 year old kid died."  

In the statement of the case which was issued in September 
2003, the RO again explained to the veteran that, as he had 
simply provided generalized statements concerning his 
purported in-service stressors rather than specific 
information (including dates, places, or names) regarding 
these events, his reported stressors could not be verified, 
and his claim for service connection for PTSD could not be 
granted.  The RO stated that the veteran needed "to provide 
specific information as to what was . . . [his] unit 
assignment, location, and other detailed identifying 
information relative to the allege[d] . . . stressful events 
while serving in Korea."  

Additionally, the October 2004 VCAA notification letter 
informed the veteran of the need to submit "credible 
supporting evidence that the claimed in service stressor 
actually occurred."  In a statement received at the RO in 
December 2004, the veteran discussed "the 19 year old 
private that was crushed, . . . the 40 year old staff sergent 
that died of heat stroke, . . . [and] a fellow NCO [that the 
veteran] . . . sat next to everyday . . . [who] blew his 
brains out."  However, the veteran provided no more specific 
information regarding these purported in-service stressful 
events.  The supplemental statements of the case subsequently 
issued in February and July 2005 reiterated the veteran's 
need to provide more specific information (e.g., dates, 
names, and locations) regarding his purported in-service 
stressful events.  Importantly, however, the veteran has 
failed to respond.  

The Court has held that VA's duty to assist is not a one-way 
street.  If a veteran wishes help, he/she cannot passively 
wait for it in those circumstances where his/her own actions 
are essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  Despite repeated requests in the present 
case, the veteran has failed to provide more specific 
information regarding his purported in-service stressors.  
Any attempt to verify his claimed in-service stressful events 
would, therefore, be futile.  

Available evidence of record (including the service medical 
and personnel reports) does not support any of the veteran's 
purported in-service stressors.  Under these circumstances, 
the Board must conclude that the veteran's claimed in-service 
stressors did not occur.  

Consequently, consideration of the third requirement for a 
grant of service connection for PTSD (concerning the 
existence of medical evidence of a link between current 
symptomatology and the claimed in-service stressor) is not 
necessary.  38 C.F.R. § 3.304(f) (2003).  See also, Reonal 
v. Brown, 5 Vet. App. 458 (1993) (in which the United States 
Court of Appeals for Veterans Claims stipulated that a 
medical opinion based on an inaccurate factual premise is not 
probative).  The preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

III.  A Total Disability Rating Based On Individual 
Unemployability

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).  If there is only one service-connected 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2005).  
Factors to be considered are the veteran's employment history 
as well as his educational and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

The record in the present case indicates that the veteran 
currently has multiple service-connected disabilities and 
that these disorders have been characterized as bronchial 
asthma (30%), residuals of a left shoulder injury (20%), 
right shoulder tendonitis with degenerative joint disease of 
the acromioclavicular joint (20%), cervical strain with 
arthritis (10%), lumbosacral strain (10%), bilateral knee 
strain (0%), and psoriasis (0%).  Although the veteran has 
multiple service-connected disabilities and the ratings of 
these disorders result in a combined evaluation of 70%, none 
of these disabilities are individually rated as 40% or more.  
The veteran, therefore, does not meet the schedular rating 
criteria for assignment of a total disability rating based on 
individual unemployability pursuant to 38 C.F.R. § 4.16(a) 
(2005).  

However, the policy of the Department of Veterans Affairs is 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2005).  Rating boards are to refer all 
cases of such veterans who fail to meet the percentage 
disability evaluation requirements of 38 C.F.R. § 4.16(a) to 
the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The Board may not make such 
referral in the first instance, but may consider whether the 
RO was justified in refusing to make such a referral.  

In the present case, the veteran has completed two years of 
college.  His non-service employment experience includes work 
as a construction worker from May 1990 to October 1990, a 
store manager from May 1991 to August 1996, and a computer 
programmer from March 1997 to April 2000.  He believes that 
his disability began to affect his full time employment in 
September 1999.  He last worked full time in April 2000, when 
he felt that he had become too disabled to work.  He has not 
attempted to obtain employment since then.  

Throughout the current appeal, the veteran has asserted that 
his multiple disabilities, including his psychiatric 
condition, have rendered him unable to obtain, or maintain, 
gainful employment.  In October 2001, the veteran expressed 
his belief that his PTSD, asthma, chronic obstructive 
pulmonary disease (COPD), limited arm motion, hypertension, 
and heart disease limit his ability to work.  

Importantly, however, entitlement to a total disability 
rating based upon individual unemployability is predicated on 
unemployability resulting solely from service-connected 
disability.  See, Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993) (in which the Court held that entitlement to a total 
disability rating based upon individual unemployability must 
be established solely on the basis of impairment arising from 
service-connected disorders).  Consequently, in the present 
case, the Board may only consider the effect of the veteran's 
service-connected bronchial asthma, residuals of a left 
shoulder injury, right shoulder tendonitis with degenerative 
joint disease of the acromioclavicular joint, cervical strain 
with arthritis, lumbosacral strain, bilateral knee strain, 
and psoriasis on his employability.  Consideration may not be 
given to the effect of any nonservice-connected disability, 
including the veteran's PTSD.  As the Board has determined in 
this decision, service connection for PTSD is not warranted.  

The veteran's service-connected bronchial asthma is evaluated 
as 30 percent disabling.  Pulmonary function tests completed 
in April 2001 reflected a Forced Expiratory Volume in one 
second (FEV-1) of 91% predicted and the ratio of FEV-1 to 
Forced Vital Capacity (FEV-1/FVC) of 77%.  At a VA 
respiratory examination completed at that time, the veteran 
reported using Prevential on an as needed basis 
(approximately four to five days out of a 30-day month) but 
denied using a steroid spray that his doctor had prescribed.  
A subsequent VA evaluation completed in December 2001 
determined that the veteran's asthma and COPD were stable.  
In fact, the remainder of the numerous subsequent medical 
records received during the current appeal are negative for 
treatment for the veteran's service-connected bronchial 
asthma, except for the prescription of medication for 
shortness of breath in April 2004 and treatment for probable 
bronchitis with a history of COPD in January 2005.  These 
objective findings support a rating no greater than the 
currently assigned evaluation of 30% for the 
service-connected bronchial asthma.  See, 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2005).  

An April 2001 VA joints examination was negative for any 
pathology associated with either of the veteran's shoulders, 
except for diffused tenderness over, and limitation of motion 
of, both of these joints.  Range of motion of the veteran's 
left shoulder was determined to be flexion to 136 degrees, 
extension to 44 degrees, abduction to 80 degrees, adduction 
to 32 degrees, external rotation to 54 degrees, and internal 
rotation to 52 degrees.  Range of motion of his right 
shoulder was found to be flexion to 150 degrees, extension to 
45 degrees, abduction to 112 degrees, adduction to 
32 degrees, external rotation to 72 degrees, and internal 
rotation to 60 degrees.  The examiner estimated that, during 
flare-ups or exacerbations, these ranges of motion would 
decrease by 15%.  X-rays taken of both of the veteran's 
shoulders reflected degenerative changes of both joints.  
Numerous additional medical records are negative for 
subsequent treatment for the service-connected residuals of a 
left shoulder injury and the service-connected right shoulder 
tendonitis with degenerative joint disease of the 
acromioclavicular joint.  The objective evaluation findings 
of limitation of motion, with diffused tenderness, of both 
shoulders, which were shown at the April 2001 VA examination, 
support the currently assigned evaluations of 20% for the 
service-connected left and right shoulder disabilities.  See, 
38 C.F.R. § 4.71a, Plate I and Diagnostic Code 5201 (2005).  

An April 2001 VA spine examination demonstrated no 
tenderness, spasm, or surgical scars of the veteran's 
cervical and thoracolumbar spine.  The range of motion of his 
cervical spine was determined to be flexion to 50 degrees, 
extension to 30 degrees, right rotation to 60 degrees, left 
rotation to 40 degrees, right lateral flexion to 32 degrees, 
and left lateral flexion to 24 degrees.  The range of motion 
of his lumbosacral spine was found to be flexion to 
80 degrees, extension to 20 degrees, right rotation to 
30 degrees, left rotation to 30 degrees, right lateral 
flexion to 40 degrees, and left lateral flexion to 
28 degrees.  The examiner estimated that, during flare-ups or 
exacerbations, these ranges of motion would decrease by 15%.  
X-rays taken of the veteran's cervical spine reflected 
degenerative joint disease at C5-C6 with bilateral minimal 
spondylosis.  X-rays taken of his lumbosacral spine showed 
degenerative joint disease changes with narrowing of the 
joint space at L5-S1.  Numerous additional medical records 
are negative for subsequent treatment for the 
service-connected cervical strain with arthritis and the 
service-connected lumbosacral strain.  The objective 
evaluation findings of slight limitation of motion, which 
were shown at the April 2001 VA examination, support the 
currently assigned evaluations of 10% for each of these 
service-connected spine disorders.  See, 38 C.F.R. § 4.71a, 
Plate V and Diagnostic Codes 5237 & 5242 (2005).  

The April 2001 VA joints examination was negative for any 
pathology associated with either of the veteran's knees.  In 
fact, the veteran's knees were found to be stable in all 
parameters.  Range of motion of the veteran's left knee was 
determined to be 132 degrees of flexion and extension to zero 
degrees.  Range of motion of his right knee was found to be 
130 degrees of flexion and extension to zero degrees.  The 
examiner estimated that, during flare-ups or exacerbations, 
these ranges of motion would decrease by 15%.  X-rays taken 
of both knees reflected mild degenerative changes 
bilaterally, an old fracture of the upper end of the right 
tibia, and a bone density at the inferior surface of the left 
femur (including a possible loose body).  X-rays subsequently 
taken of the veteran's right knee in October 2003 confirmed 
the presence of minimal degenerative changes.  Numerous 
additional medical records are negative for subsequent 
treatment for the service-connected residuals bilateral knee 
strain.  The essentially negative impairment shown on 
examination supports the currently assigned noncompensable 
evaluation for the service-connected bilateral knee strain.  
See, 38 C.F.R. § 4.71a, Plate II and Diagnostic Codes 5257, 
5260, & 5261 (2005).  

A VA skin examination conducted in May 2001 reflected only 
scattered slight scaling over the veteran's hands and elbows.  
The remainder of the evaluation was negative with no findings 
of ulceration, crusting, or systemic or nervous 
manifestations.  The examiner diagnosed psoriasis "which . . 
. [was] in the mission at this point and . . . not 
disfiguring."  Although at the evaluation the veteran 
reported using steroid cream several times a week for his 
psoriasis, the remainder of the numerous medical records 
received during the current appeal are negative for treatment 
for this service-connected dermatological disorder.  These 
essentially negative evaluation findings support the 
currently assigned noncompensable rating for the veteran's 
service-connected psoriasis.  See, 38 C.F.R. § 4.118, 
Diagnostic Codes 7816 (2005).  

The rating schedule is designed to compensate veterans for 
service-connected disabilities which impair their ability to 
work.  See, 38 C.F.R. § 4.1 (2005) (which stipulates that 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.)  In the present case, recent medical records 
indicate that the veteran's service-connected disabilities 
result in no more than slight impairment and require very 
little, if any, treatment.  Thus, the Board concludes that 
ratings currently assigned to the veteran's service-connected 
bronchial asthma, residuals of a left shoulder injury, right 
shoulder tendonitis with degenerative joint disease of the 
acromioclavicular joint, cervical strain with arthritis, 
lumbosacral strain, bilateral knee strain, and psoriasis 
adequately compensate him for loss of work time due to 
flare-ups of these disabilities.  

Significantly, none of the medical records received during 
the current appeal associate solely the veteran's 
service-connected disabilities with his inability to obtain 
and maintain employability.  In fact, a preponderance of the 
evidence suggests that other factors, unrelated to the 
veteran's service-connected disabilities, prevent him from 
working.  

At a June 2000 VA mental status evaluation, the veteran 
explained that he was "laid off" from his work as a 
computer programmer when the "Y2K problems were remedied."  
In fact, in a December 2000 statement, the veteran's former 
employer explained that, due to the veteran's disability, he 
was provided with handicap parking privileges.  The former 
employer also stated that the reason for termination of the 
veteran's employment in April 2000 was a reduction in the 
workforce.  

Furthermore, the claims folder contains competent evidence 
that nonservice-connected physical and mental disorders 
prevent him from securing and retaining a substantially 
gainful occupation for which he is qualified.  A May 2001 VA 
outpatient treatment report includes a notation that the 
veteran is not able to work due to his anxiety when he is 
around other people.  Following an October 2001 VA 
psychiatric evaluation, the examiner diagnosed (on Axis I) 
PTSD and major depression with panic attacks, assigned a GAF 
score of 24, and concluded that the veteran is "[u]nable to 
function in several areas."  A notation included in the 
report indicates that the veteran "remains unable to work."  
See, Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994), which stipulates that a GAF score of 21 to 30 
represents behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  In April 2002, the Social 
Security Administration found the veteran to be disabled due 
to his PTSD and major depression.  

In a January 2005 statement a VA Doctor of Osteopathy 
explained that the veteran's medical history includes 
ulcerative colitis, diabetes, COPD, hyperlipidemia, panic 
attacks, depressive disorder, PTSD, and syncopy.  This Doctor 
of Osteopathy then expressed his opinion that, in view of the 
veteran's medical and psychiatric history, the veteran should 
"be considered for complete and permanent disability."  The 
Doctor of Osteopathy specifically concluded that the 
veteran's unlikely inability to return to his former 
employment as a computer programmer was due to his syncopy 
and panic attacks.  

Consequently, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
service-connected disabilities, in themselves, are of 
sufficient severity as to render him unable to secure and to 
follow a substantially gainful occupation.  There is no basis 
for referral of this case to the Director of the Compensation 
and Pension Service for extraschedular consideration, and the 
claim for a total disability rating based on individual 
unemployability must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 54-58 (1990).  


ORDER

The issue of entitlement to service connection for PTSD is 
denied.  

The issue of entitlement to a total disability rating based 
on individual unemployability is denied.  

____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


